Concurring and Dissenting Opinion by
Judge Blatt:
As I read the majority opinion, it recognizes two basic errors on the part of the Department of Transportation (Department) in furloughing the employees here involved, and I must agree that these errors were committed.
The first error recognized is that, because the Department decided to furlough on a district rather than on a statewide basis, it should have conditioned the number of employees to be furloughed in each district on the basis of the fund cutback or lack of work in that particular district. The Department did not correlate the number of furloughs to the fund cutback in each distinct, nor was there sufficient evidence offered as to a lack of work in each district, aside from such as was necessarily mandated by the $109,000,000.00 cut in funds, and this cutback admittedly did not apply to all districts.
The second error noted is that the Department furloughed employees from both the third and fourth quar*318tiles in some districts without first redividing the employees in the first three quartiles into new quartiles. That also was improper procedure, and this Court must recognize it as such.
My problem, however, is with the broad-brush treatment given to these appeals by the Civil Service Commission (Commission) and approved by the majority. Having found errors as above indicated on the part of the Department, the Commission then ordered the reinstatement of all furloughed employees who had appealed their furloughs. But very possibly (and in fact probably) the Department had furloughed employees from districts where there had been a cutback in funds. Also, despite the fact that some employees were improperly furloughed from the third quartile, others were properly furloughed from the fourth quartile. The mere fact that the wrong procedure was used in furloughing some or even most of the employees here involved does not mean that the wrong procedure was used as to all employees concerned. It is the failure of the Commission and of the majority here to consider this possibility to which I object.
It seems to me a gross miscarriage of justice to treat the Civil Service appeals of thirty-five employees as if each one stood in precisely the same legal position as each of the others and to order all such furloughed employees reinstated with back pay without even once considering the facts as to each individual employee’s furlough. The injustice to other employees who may have to be subsequently furloughed when these are restored to duty, to the citizens of the Commonwealth who may well be paying double salaries for the months necessarily involved in the appeal process, and to other furloughed, and similarly affected, employees who took no appeals, is further compounded by the fact that reinstatement is even ordered for two employees who, *319after filing appeals, failed in any way to prosecute them and never even appeared before the Commission.
My reading of civil service law indicates clearly that a Civil Service appeal is and must always be considered as a personal appeal by the individual employee concerned. His employment record is uniquely his own, and his rights to reinstatement, if any, may depend just as much on the details of that employment record as they may depend upon any action taken by the employer. While it is true that an employer may be, and as the Department was in this case, required to follow a basic procedure in furloughing or dismissing Civil Service employees, and while it must be the employer’s (here the Department’s) burden to prove that the correct procedure was followed, it is equally true that the application of the procedure may have to vary from case to case, depending upon the actual facts relative to each of the individual employment records being considered.
To confirm the Civil Service Commission’s adjudication here will be to order the reinstatement with back pay of at least some and perhaps many of the thirty-five employees appealing, whose individual records will indicate that they were always in the lowest quartile, in a district where there was a fund cutback, and, therefore, that they were properly furloughed. It will also mean ordering reinstatement with back pay for two employees who apparently thought so little of their chance for reinstatement that they did not even proceed with their appeals before the Commission; perhaps they, too, were also in the lowest quartile, and in districts where there was a cutback.
It would seem to me that we ought to remand this case to the Civil Service Commission with instructions that each appeal should be considered individually and that the Commission should ascertain, by further evi*320dence from the Department, if necessary, precisely which employees were improperly furloughed.
I believe that we should also rule as a matter of law that a group of furloughs coincidentally made at the same time may not be ruled invalid as a group merely because of errors made in the application of furlough procedures as to some of the individual employees appealing in the group.
In addition, we should also require the Commission to obtain evidence from the Department that there are now jobs of the proper classification presently available, in each district where reinstatement is ordered, to which furloughed employees can actually be returned. Otherwise, of course, no reinstatement would as yet be possible.
Judge Wilkinson joins in this opinion.